Citation Nr: 0826790	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  06-15 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an earlier effective date prior to August 30, 
2002 for grant of special monthly pension (SMP) based on the 
need for aid and attendance, for purposes of accrued 
benefits.


ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel






INTRODUCTION

The appellant is the surviving spouse of the veteran who is 
reported to have had active service from January 1963 until 
May 1967.  The veteran died in August 2002.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Denver, 
Colorado. 


FINDINGS OF FACT

1. The veteran died in August 2002.

2. At the time of his death, he had an August 30, 2002 claim 
pending for entitlement to SMP based on the need for regular 
aid and attendance of another person or by reason of being 
housebound.

3.  The appellant is the surviving spouse of the veteran.

4.  The Social Security Administration (SSA) disability claim 
decision of July 2002 was not of record at the time of the 
veteran's death in August 2002.  

5.  There was no document that can serve as the basis for an 
informal claim for pension at the aid and attendance rate 
prior to August 30, 2002.




CONCLUSION OF LAW

An effective date prior to August 30, 2002 for the grant of 
SMP based on the veteran's need for aid and attendance, for 
purposes of accrued benefits is without legal merit.  38 
U.S.C.A. §§ 5101, 5110, 5121 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.151, 3.400, 3.1000 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant filed a claim to receive, as the veteran's 
surviving spouse, accrued benefits due to the veteran.  The 
law and regulations governing claims for accrued benefits, as 
applicable to this case, state that, upon the death of a 
veteran, the veteran's lawful surviving spouse may be paid 
periodic monetary benefits to which the veteran was entitled 
at the time of death, under existing ratings or decisions or 
based on evidence in the file at the date of death.  38 
U.S.C.A. § 5121 (West 2002 & Supp. 2007); 38 C.F.R. § 3.1000 
(2007).  Accrued benefits may only be awarded on the basis of 
the evidence in the file at the veteran's date of death.  See 
38 C.F.R. § 3.1000(a).  "Evidence in the file at date of 
death" means evidence in VA's possession on or before the 
date of the veteran's death, even if such evidence was not 
physically located in the VA claims folder on or before the 
date of death.  38 C.F.R. § 3.1000(d)(4).

In a September 2002 rating decision, the RO granted the 
veteran entitlement to SMP based on the need for aid and 
attendance.  The RO established entitlement to the benefit 
effective August 30, 2002. 

For purposes of entitlement to accrued benefits, a spouse is 
defined as the surviving spouse of the veteran, whose 
marriage meets the requirements of 38 C.F.R. § 3.1(j) (2007) 
or 38 C.F.R. § 3.52 (2007).  The appellant and the veteran 
had a valid marriage, and she is the surviving spouse of the 
veteran.

The RO officials who prepared the September 2002 rating 
decision were apparently unaware of the veteran's death in 
August 2002.  Based on evidence that was on file when the 
veteran died, those officials found that the veteran was 
entitled to SMP, beginning August 30, 2002, based on the need 
for aid and attendance. 

The appellant, as the veteran's surviving spouse, has now 
filed a claim for an earlier effective date as to the 
veteran's SMP benefits; within the designated one year time 
period for accrued benefits.  38 C.F.R. § 3.1000 (2007).  The 
appellant argues that because the veteran was deemed disabled 
by the SSA as of May 30, 2002, his SMP benefit effective date 
should be moved back to May 30, 2002, instead of the RO 
determined, August 30, 2002.  She has also alternatively 
argued entitlement based on the application of 38 C.F.R. 
§§ 3.400(b)(1)(ii)(B), 3.401(a), and 3.402(c)(1) (2007), 
however, the Board finds that there is no evidence that would 
support entitlement to the benefit sought under 38 C.F.R. 
§§ 3.400(b)(1)(ii)(B), and 3.401(a), and that 38 C.F.R. 
§ 3.401(c)(1) pertains to pension at the aid and attendance 
rate of a surviving spouse, not the pension of a deceased 
veteran for accrued benefits purposes.

Although the Board has considered the appellant's argument, 
the Board would like to first point out that the United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board is not bound by the findings of disability 
and/or unemployability made by other Federal agencies, 
including SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 
417 (1991).  In addition, since the SSA award was not in the 
claims file or in the possession of VA at the time of the 
September 2002 rating decision, it cannot provide a basis for 
entitlement to an earlier effective date for pension at the 
aid and attendance rate for accrued benefits purposes.  
Accrued benefits may only be awarded on the basis of the 
evidence in the file at time of the veteran's death.  
38 C.F.R. § 3.1000(a).  

Rather, under the applicable criteria, the effective date of 
an award of pension based on an original claim shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a) (West 2002).  Except as otherwise 
provided, the effective date of an award of pension based on 
an original claim will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later.  38 
C.F.R. § 3.400 (2007).

A specific claim in the form prescribed by the VA must be 
filed in order for benefits to be paid or furnished to any 
individual under the laws administered by the VA.  38 
U.S.C.A. § 5101(a) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.151(a) (2007).

As previously mentioned, the RO granted SMP based on the 
veteran's need for aid and attendance effective August 30, 
2002, the receipt of his initial claim.  The appellant has 
requested a grant of that benefit from May 30, 2002, the date 
she asserts the veteran was deemed disabled by the SSA. 

Prior to August 30, 2002, the record contains no statement or 
communication from the veteran that constitutes a claim, or 
reflects an intent to apply, for SMP based on the veteran's 
need for aid and attendance, that identifies such as a 
benefit sought.  38 C.F.R. § 3.155(a).

The applicable law and regulations clearly make it the 
veteran's responsibility to initiate a claim with the VA if 
he seeks that benefit.  While the VA does have a duty to 
assist a claimant in developing facts pertinent to a claim, 
it is the claimant who must bear the responsibility for 
coming forth with the submission of a claim for benefits 
under the laws administered by the VA.  See 38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151(a). 

In this case, the first document that may properly be 
construed as a claim for SMP based on the veteran's need for 
aid and attendance was filed on August 30, 2002.  Inasmuch as 
no formal or informal claim for pension at the aid and 
attendance rate was received by the RO prior to August 30, 
2002, there is no legal basis for an earlier effective date 
for that benefit; rather, the governing legal authority makes 
clear that, under these circumstances, the effective date can 
be no earlier than the date of the claim therefor.  See 38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The pertinent legal authority governing effective dates is 
clear and specific, and the Board is bound by it.  As, on 
these facts, no effective date for the grant of SMP based on 
the veteran's need for aid and attendance earlier than August 
30, 2002 is assignable, the claim for an earlier effective 
date must be denied.  Where, as here, the law and not the 
evidence is dispositive, the matter on appeal must be 
terminated or denied as without legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

In conclusion, VCAA notice is not required because the issue 
presented is solely one of statutory interpretation and/or 
the claim is barred as a matter of law.  See Smith v. Gober, 
14 Vet. App. 227, 230 (2000) (claim that a Federal statute 
provides for payment of interest on past-due benefits), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 
821 (2002).  Moreover, with the exception of VA records, a 
claim for accrued benefits is based on the evidence of record 
at the time of the veteran's death, so there would be no 
basis to develop the claim on an evidentiary basis.  





ORDER


An earlier effective date prior to August 30, 2002 for grant 
of special monthly pension (SMP) based on the need for aid 
and attendance, for purposes of accrued benefits is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


